UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7398


RYRICKA NIKITA CUSTIS,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director, Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:19-cv-00214-MSD-RJK)


Submitted: March 19, 2020                                         Decided: April 20, 2020


Before FLOYD and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ryricka Nikita Custis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ryricka Nikita Custis appeals the district court’s order accepting the

recommendation of the magistrate judge, construing Custis’ Fed. R. Civ. P. 60(b), (d)

motion for relief from judgment as a 28 U.S.C. § 2254 (2018) petition, and dismissing it

without prejudice as successive. * Our review of the record confirms that the district court

properly construed Custis’ Rule 60(b), (d) motion as a successive § 2254 petition over

which it lacked jurisdiction because Custis failed to obtain prefiling authorization from this

court. See 28 U.S.C. § 2244(b)(3)(A) (2018); McRae, 793 F.3d at 397-400. Accordingly,

we grant leave to proceed in forma pauperis and affirm the district court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Custis’ notice of appeal and informal brief as an application to file

a second or successive § 2254 petition. Upon review, we conclude that Custis’ claims do

not meet the relevant standard. See 28 U.S.C. § 2244(b)(2) (2018). We therefore deny

authorization to file a successive § 2254 petition.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




       *
          A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive habeas
petition. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                              2